DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Restriction Requirement filed 09/03/2021.
The status of the Claims is as follows:
Claims 1-20 have been cancelled;
Claims 21-34 are pending and have been examined. 

Election/Restrictions
The Restriction Requirement mailed on 09/01/2021 considered the claims filed on 01/13/2020 for claims 1-20. However, the Preliminary Amendment filed 01/13/2020 including new claims 21-34 and cancelling claims 1-20 renders the Restriction Requirement mailed 09/01/2021 incorrect. Therefore the Restriction Requirement mailed on 09/01/2021 is withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 was filed after the mailing date of the Application on 01/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 27-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson (US 3613522).

Regarding Claim 21 Johnson discloses a dunnage product (Fig. 8), comprising a sheet material (14) having a longitudinal dimension (Fig. 5) wound along a helical path (via 40) into a helical configuration with adjacent edge portions joined together to form a helical seam (54), the sheet material (14) being permanently deformed with randomly-disposed helical and circumferential folds in the sheet material (14). (Col 1 lines 50-54; Col 5 lines 50-75)

Regarding Claim 22 Johnson discloses the invention as described above. Johnson further discloses sheet material is paper. (Col 5 lines 10-17)

Regarding Claim 23 Johnson discloses the sheet material is kraft paper. (Col 5 lines 10-17)

Regarding Claim 24 Johnson discloses the sheet material has a basis weight of approximately 120 gsm. (Col 3 lines 41-51; 5 lines 10-17)

Regarding Claim 27 Johnson discloses the dunnage product (Fig. 8) having a tubular shape. (Fig 25)

Regarding Claim 28 Johnson discloses the dunnage product (Fig. 8) having a generally circular cross-section. (Fig. 26)

Regarding Claim 29 Johnson discloses the dunnage product having a diameter of approximately 80 mm to 100mm. (Col 5 lines 5-17)

Regarding Claim 30 Johnson discloses the sheet material has a width of approximately 90 mm to 150 mm. (Col 5 lines 5-17)

Allowable Subject Matter
Claims 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 31 Johnson teaches a dunnage product produced by the process of: helically winding a strip of sheet material along a helical path (via 40; Col 5 lines 50-60); and longitudinally and helically crumpling the helical pre-form to form a dunnage product having a sheet material in a helical configuration with adjacent edge portions joined together to form a helical seam (54), the sheet material (14) being permanently deformed with randomly-disposed helical and circumferential folds in the sheet material. (Col 4 lines 60-70)

The Prior Art does not teach helically winding a strip of sheet material around a mandrel to form a helical pre-form advancing the pre-form in a direction parallel to a longitudinal axis of the mandrel;

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

 Claim 25 Johnson discloses the adjacent edge portions are joined together by a helical seam (54).

The Prior Art teaches the use of adhesive to join adjacent seams for example (Bruno US 5061543), and Baumuller (US 5766736). However, the Prior Art does not teach the use of adhesive to join adjacent edge portions in a helical seam. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731